DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are pending and examined below. This action is in response to the claims filed 11/28/20.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/20 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 sections filed on 11/28/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 11/28/20. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Yamashita (US 2011/0066331) below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2015/0367881) in view of Wada (US 5,602,735) and Yamashita (US 2011/0066331).

Regarding claims 1, 9, and 15, Tsunoda discloses an electric power steering apparatus including an apparatus for Electric Power Steering (EPS) control (Abstract), comprising: 
a power steering problem determiner configured to determine whether or not a power steering problem has occurred using power input to a motor (¶22 and ¶26-30 - the torque sensor abnormality detection unit 21 corresponds to the recited power source problem determiner and a current command value for the electric motor 12 corresponds to the recited voltage of power input); 
a controller configured to, if it is determined that a power source problem has occurred, maintain a normal amount of assist torque for a predetermined reference time (¶27-28 - abnormality detection flag Flg corresponds to the recited power source problem, normal time corresponds to the recited predetermined reference time, and normally used range corresponds to the recited normal amount of assist torque), and 
an output controller configured to perform control such that output indication information comprising the amount of assist available is output through an external output device (¶33 - corrected alternative torque T1 corresponds to the recited available assist, and steering torque correction unit 23 contains the recited output controller and external output device). 
While Tsunoda discloses using the power steering voltage over time to determine a power steering problem (¶20-30) including the comparison of power to predetermined values (¶23 and ¶28), it does not explicitly disclose the comparison of available supply power over time to determine a voltage drop to determine the error.
However Wada discloses a motor driven power steering system including after a predetermined reference time, determine an amount of assist torque using the voltage of the power input to the motor (Column 13, Lines 25-55 and Fig. 4 – after a pulse duration corresponding to the recited predetermined reference time, detect a voltage applied across the motor on the basis of the source voltage corresponding to the recited voltage power input to the motor), and 
if the voltage of the power input to the motor falls within a predetermined assist estimation area, estimate the amount of assist available by the power input to the motor (Column 13, Lines 25-55 and Fig. 4 – comparing detected voltage/current S9 and S10 to the power source input corresponding to the recited voltage falling in an assist estimation area based on the available power input).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda with the voltage/power input 
Tsunoda in view of Wada does not explicitly disclose the there is a problem with the power source of power steering by maintaining control for a predetermined amount of time without immediately adjusting the assist torque, however Yamashita discloses a steering device for a vehicle including adjusting the steering control power input after a predetermined amount of time after the power source issue is detected (¶25).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda in view of Wada with the delayed power steering control issue delayed correction based on power supply issues of Yamashita in order to handle a power steering power supply issue without causing considerable discomfort to the driver (Yamashita - ¶6).
The combination of the power steering torque abnormality detection method of Tsunoda with the voltage pulse duration supplied to the power steering motor measurement of Wada and the predetermined delayed correction of a power steering control system due to power supply problems of Yamashita fully discloses all of the claimed elements as written.

Regarding claims 2 and 10, Tsunoda further discloses determining the amount of assist torque according to a plurality of predetermined assist torque amount determination sections (¶28 - the main torque signal and the sub-torque signal are a predetermined value near 0V (for example, 0.3V) or smaller, or a predetermined value near 5V (for example, 4.7V) or larger, the torque sensor abnormality detection unit 21 is configured to determine that the . 

Regarding claims 3 and 11, Tsunoda further discloses determining the amount of assist torque in proportion to the voltage of the power input to the motor if the voltage of the power input to the motor falls within a predetermined first or third section, and wherein the voltage of the third section is equal to or less than the voltage of the first section (¶28 - value near 0V or below corresponds to the recited third section and predetermined value near 5V or above corresponds to the recited first section). 
Tsunoda does not explicitly disclose the application of power input compared to power supply to the motor however Wada further discloses comparing detected voltage/current S9 and S10 to the power source input corresponding to the recited voltage falling in an assist estimation area based on the available power input (Column 13, Lines 25-55 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda with the voltage/power input comparison of Wada in order to determine an occurrence of fault or abnormality in the power steering system (Wada – Column 3, Lines 25-31).

Regarding claims 4 and 12, Tsunoda further discloses determining a fixed first amount of assist torque as the amount of assist torque if the voltage of the power input to the motor falls within a predetermined second section, and wherein the voltage of the second section is equal to or less than the voltage of the first section and is equal to or more than the voltage of the third section (¶28 - value between 0V and 5V corresponds to the recited second section). 
Tsunoda does not explicitly disclose the application of power input compared to power supply to the motor however Wada further discloses comparing detected voltage/current S9 and S10 to the power source input corresponding to the recited voltage falling in an assist estimation area based on the available power input (Column 13, Lines 25-55 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda with the voltage/power input comparison of Wada in order to determine an occurrence of fault or abnormality in the power steering system (Wada – Column 3, Lines 25-31).

Regarding claim 5, Tsunoda further discloses adjusting the normal amount of assist torque and the first amount of assist torque in inverse proportion to the vehicle speed (¶51 - when the vehicle speed falls within a low vehicle speed range and the steering angle is relatively large and when the vehicle speed falls within a high vehicle speed range and the steering angle is relatively small). 

Regarding claim 6, Tsunoda further discloses adjusting the normal amount of assist torque and the first amount of assist torque in proportion to the lateral acceleration (Fig. 4 and ¶49 – vehicle yaw rate is used to determine the alternative torque T1 and since vehicle yaw . 

Regarding claims 7 and 13, Tsunoda further discloses setting the amount of assist available by the power input to the motor to a predetermined minimum amount of available assist if the voltage of the power input to the motor is less than the assist estimation area (¶28-29 – when the main torque signal and the sub-torque signal are a predetermined value near 0V (for example, 0.3V) or smaller corresponds to the recited if the voltage is less than the assist estimation area and alternative torque T0 corresponds to the recited minimum assist). 
Tsunoda does not explicitly disclose the application of power input compared to power supply to the motor however Wada further discloses comparing detected voltage/current S9 and S10 to the power source input corresponding to the recited voltage falling in an assist estimation area based on the available power input (Column 13, Lines 25-55 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda with the voltage/power input comparison of Wada in order to determine an occurrence of fault or abnormality in the power steering system (Wada – Column 3, Lines 25-31).

Regarding claim 16, Tsunoda in view of Wada does not explicitly disclose maintaining normal amount of assist torque for a predetermined time supplied by a second power source but Yamashita further discloses for maintaining at least the normal amount of the assist torque for at least the predetermined reference time is supplied by another power source .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda in view of Wada with the delayed power steering control issue delayed correction based on power supply issues of Yamashita in order to handle a power steering power supply issue without causing considerable discomfort to the driver (Yamashita - ¶6).

Regarding claim 17, Tsunoda further discloses the amount of assist available by the power input to the motor is an amount indicating that the power supplied to the motor is able to provide the assist (¶26-29 - alternative torque T0 corresponds to the recited minimum assist).
Yamashita further discloses the minimum amount of assist available due to the power supplied as being controlled by the amount of power able to be supplied as when the power source is empty the available assist torque is zero.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda in view of Wada with the delayed power steering control issue delayed correction based on power supply issues of Yamashita in order to handle a power steering power supply issue without causing considerable discomfort to the driver (Yamashita - ¶6).


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2015/0367881) in view of Wada (US 5,602,735) and Yamashita (US 2011/0066331), as applied to claims 7 and 13 above, further in view of Kondo et al. (US 2003/0045983).

Regarding claims 8 and 14, Tsunoda further discloses comprising information in the output indication information if the amount of assist available the power input to the motor is the minimum amount of available assist (¶26-29 - alternative torque T0 corresponds to the recited minimum assist and outputs the result as an abnormality detection flag Flg corresponds to the recited output indication information).
Tsunoda does not explicitly disclose the application of power input compared to power supply to the motor however Wada further discloses comparing detected voltage/current S9 and S10 to the power source input corresponding to the recited voltage falling in an assist estimation area based on the available power input (Column 13, Lines 25-55 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric power steering apparatus of Tsunoda with the voltage/power input comparison of Wada in order to determine an occurrence of fault or abnormality in the power steering system (Wada – Column 3, Lines 25-31).
Tsunoda does not explicitly indicate the use of a warning to a user however Kondo discloses a steering control system including issuing a warning based on steering torque thresholds (Fig. 4 and ¶20).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hirate et al. (US 2018/0065657) discloses a steering control apparatus including updating the voltage applied to the steering control after predetermined periods of tracking in order to maintain a valid and accurate steering control applied voltage (¶57).

Kasai et al. (US 2010/0044146) discloses an electric power steering device which adjusts the upper limit of voltage supplied in order to maintain anticipated power steering motor performance (¶129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665